 USDC IN/ND case 2:20-cv-00328-TLS-JEM document 1 filed 09/11/20 page 1 of 3


                      IN THE UNITED STATE DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

JENNAH M. GASKINS,           )
    Plaintiff                )
                             )
     v.                      ) CASE NO.:
                             )
TIMOTHY F. ROSS, AMERITRANS )
GROUP, INC., OC              )
TRANSPORTATION, INC, and THE )
MASON AND DIXON LINES        )
INCORPORATED a/k/a UNIVERSAL )
 INTERMODAL SERVICES, INC.   )
     Defendants              )


              COMPLAINT FOR DAMAGES AND JURY DEMAND

      Comes now the plaintiff, Jennah M. Gaskins, by counsel, Andrew A. Crosmer

of Rubino, Ruman, Crosmer & Polen, LLC, and for her cause of action against

defendants, Timothy F. Ross, Ameritrans Group, Inc., OC Transportation, Inc., and

The Mason and Dixon Lines Incorporated a/k/a Universal Intermodal Services, Inc.,

states as follows:

      1.     That the plaintiff is a citizen of the State of Indiana.

      2.     That the defendant, Timothy F. Ross, is a citizen of the State of

Alabama.

       3.    That the defendant, Ameritrans Group, Inc., is a Georgia corporation

with its principle place of business in the State of Georgia.

       4.    That the defendant, OC Transportation, Inc., is a Georgia corporation

with its principle place of business in the State of Georgia.
 USDC IN/ND case 2:20-cv-00328-TLS-JEM document 1 filed 09/11/20 page 2 of 3


           5.   That the defendant, The Mason and Dixon Lines Incorporated a/k/a

Universal Intermodal Services, Inc., is a Michigan corporation with its principle

place of business in the State of Michigan.

          6. That the matter in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs. Jurisdiction is based upon diversity of

citizenship.

          7. That on or about July 17, 2020, plaintiff Jennah M. Gaskins was

operating her vehicle eastbound on US 20 in Gary, Lake County, Indiana.

          8. That at said time and place, defendant Timothy F. Ross was operating a

semi-tractor trailer owned by defendants Ameritrans Group, Inc., OC

Transportation, Inc. and The Mason and Dixon Lines Incorporated a/k/a Universal

Intermodal Services, Inc., eastbound on US 20, directly behind the plaintiff.

          9. That at said time and place, defendant Timothy F. Ross was the agent,

servant, and/or employee of defendants Ameritrans Group, Inc., OC Transportation,

Inc. and The Mason and Dixon Lines Incorporated a/k/a Universal Intermodal

Services, Inc..

          10. That at said time and place defendant Timothy F. Ross was at fault in

causing a collision to occur with the plaintiff’s vehicle.

          11. That the defendants, Ameritrans Group, Inc., OC Transportation, Inc.

and The Mason and Dixon Lines Incorporated a/k/a Universal Intermodal Services,

Inc., are vicariously liable for the negligence of defendant, Tim F. Ross, and were


                                            2
Complaint tt
 USDC IN/ND case 2:20-cv-00328-TLS-JEM document 1 filed 09/11/20 page 3 of 3


negligent, reckless, and willful and wanton in the hiring, supervising, training and

retention of the defendant, Timothy F. Ross.

          12. That as a direct and proximate result of said misconduct and fault by

the defendants, the plaintiff, Jennah M. Gaskins, was injured, some of which

injuries may be permanent, incurred medical expenses, lost wages, and was

otherwise damaged.

          WHEREFORE, the plaintiff prays for judgment against the defendants in a

sum which will reasonably compensate her for her damages in excess of the

jurisdictional minimum of this Court, plus costs, including attorney’s fees for any

frivolously asserted affirmative defenses, interest and any other proper relief.

                                                    _s/Andrew A. Crosmer     ________
                                                    ANDREW A. CROSMER, #11531-45
                                                    Rubino, Ruman, Crosmer & Polen
                                                    Attorney for Plaintiff


                                        JURY DEMAND

          Comes now plaintiff, by counsel, and demands trial by jury.


                                                    _s/Andrew A. Crosmer_______________
                                                    ANDREW A. CROSMER, #11531-45
                                                    Rubino, Ruman, Crosmer & Polen
                                                    275 Joliet Street, Suite 330
                                                    Dyer, IN 46311
                                                    (219) 322-8222
                                                    acrosmer@rubinoruman.com
                                                    Attorney for Plaintiff




                                                3
Complaint tjl
